  Case 2:18-cr-00607-SDW Document 65 Filed 06/04/20 Page 1 of 3 PageID: 542



 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                         50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                             NEWARK, NJ 07101
                                                                               973-645-5903

                                           June 4, 2020

Jeffrey E. Alberts, Esq.
Pryor Cashman LLP
7 Times Square
New York, NY 10036
Counsel for Defendant

Courtney A. Howard, Esq.
Office of the United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for the United States of America

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     United States v. Govil
               Criminal Action No. 18-607 (SDW)

Counsel:

        Before this Court is Defendant Amit Govil’s (“Defendant”) Motion for Compassionate
Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). This Court having considered the
parties’ submissions, and for the reasons discussed below, denies Defendant’s motion.

DISCUSSION
                                                  A.
        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see United States v. Epstein, No. 14-287, 2020 WL 1808616, at *2
(D.N.J. Apr. 9, 2020); Dillon v. United States, 560 U.S. 817, 825 (2010), the recently-enacted First
Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant compassionate
release where there exist “extraordinary and compelling reasons” to reduce a sentence. The statute
provides, in relevant part, that:
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
    Case 2:18-cr-00607-SDW Document 65 Filed 06/04/20 Page 2 of 3 PageID: 543



         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—
         (i) extraordinary and compelling reasons warrant such a reduction . . . and that
         such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission . . . .

18 U.S.C. § 3582(c). 1 As such, under the FSA, “a defendant seeking a reduction in his term of
imprisonment bears the burden of establishing both that he has satisfied (1) the procedural
prerequisites for judicial review, and (2) that compelling and extraordinary reasons exist to justify
compassionate release.” Epstein, 2020 WL 1808616, at *2.
                                                          B.
        On February 4, 2019, Defendant pled guilty to Count One of the Indictment, Crim No. 18-
607, which charged him with making and subscribing a false tax return for tax year 2010, in
violation of 26 U.S.C. § 7206(1). (D.E. 45.) As part of his plea agreement, Defendant agreed to
pay $672,739.00 in restitution. (D.E. 47 at 3.) On May 14, 2019, former Chief Judge Jose Linares
sentenced Defendant to 27 months of imprisonment and one year of supervised release. (D.E. 53.)
Defendant is currently serving his sentence at the United States Penitentiary, Lewisburg
(“Lewisburg USP”) in Pennsylvania. (D.E. 60 at 2; D.E. 61 at 3.)

        Defendant claims that he filed an administrative relief request seeking compassionate
release with the warden at Lewisburg USP on April 6, 2020. (D.E. 60 at 2; see D.E. 62-1.) The
Government states that the Federal Bureau of Prisons (“BOP”) has an undated record of such a
request. (D.E. 63 at 1; see D.E. 63-1.) On May 4, 2020, Defendant moved this Court for
compassionate release under the FSA on the grounds that Defendant “has numerous conditions
that heighten his risk of death from COVID-19, including that he is 60 years old, male, [and] has
a history of suffering from asthma.” (D.E. 60 at 4.) Defendant claims that Lewisburg USP is
undertesting and underreporting the number of infections among its inmates and staff, as evidenced
by a 10% infection rate at a local hospital that tested 1,458 patients as of May 27, 2020. (D.E. 64.)

        Separately, on April 28, 2020, Lewisburg USP referred Defendant for community home
confinement pursuant to the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),
18 U.S.C. § 3624(c)(2), which grants the BOP authority to review all inmates for discretionary
transfer to home confinement. (D.E. 60 at 2–3; D.E. 61 at 3.) According to the Government, the
BOP plans to transfer Defendant to home confinement on or about June 11, 2020. (D.E. 63 at 2.)



1
  The Sentencing Commission’s relevant policy statement identifies medical conditions that meet the “extraordinary
and compelling” requirement as those where the defendant is (i) suffering from a terminal illness, or (ii) suffering
from a serious physical or medical condition, serious functional or cognitive impairment, or deteriorating physical or
mental health because of the aging process, “that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, cmt. n.1(A).



                                                           2
    Case 2:18-cr-00607-SDW Document 65 Filed 06/04/20 Page 3 of 3 PageID: 544



                                                        C.
        Assuming that Defendant has met the procedural prerequisites for judicial review, this
Court will not grant his application because it does not find that he has established that “compelling
and extraordinary reasons” justify his release.” See Epstein, 2020 WL 1808616, at *2. As the
Third Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may
spread to a particular prison alone cannot independently justify compassionate release.” United
States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        Defendant contends that his age and asthma make him more vulnerable to becoming
seriously ill should he contract COVID-19. These conditions, even in the context of a pandemic,
do not fall into the categories listed in the Sentencing Commission’s applicable policy statement.
See U.S.S.G. § 1B1.13, cmt. n.1(A). Moreover, multiple courts have denied release to older inmates
and asthmatic inmates despite the risk of COVID-19. See, e.g., United States v. Davis, No. 19-
1604, D.E. 50 (3d Cir. March 20, 2020) (denying motion for bail to 69-year-old defendant with
asthma and high blood pressure); United States v. Strange, No. 15-189, 2020 WL 2512983, at *4–
5 (M.D. Pa. May 15, 2020) (citing four cases denying release to asthmatic defendants). 2 Defendant
relies on United States v. Pabon, in which Judge Anita Brody granted compassionate release to
another inmate at USP Lewisburg. No. 17-165, 2020 WL 2112265 (E.D. Pa. May 4, 2020).
However, the defendant in that case had both hypertension and diabetes, which Judge Brody
identified as “the top two comorbidities” for COVID-19 fatalities in New York State. Id. at *4
(citation omitted).

        This Court is sympathetic to Defendant’s medical concerns regarding possible
complications caused by COVID-19. However, speculation at this point about what may or may
not occur at some point in the future does not constitute a “compelling and extraordinary” reason
for release. This Court is therefore satisfied that release is not warranted prior to Defendant’s
transfer to home confinement on or about June 11, 2020. 3

CONCLUSION

       Defendant’s Motion for Compassionate Release is DENIED without prejudice. An
appropriate order follows.
                                                              ___/s/ Susan D. Wigenton_____
                                                              SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties

2
  This Court notes that Defendant did not provide any medical documentation regarding his asthma, nor was asthma
mentioned in his pre-sentencing report. (D.E. 61 at 26.)
3
  Defendant requests, in the alternative, that this Court recommend to the BOP that he be designated to serve the
remainder of his sentence under home confinement. (D.E. 60 at 27–29.) Because the BOP plans to transfer Defendant
to home confinement on or about June 11, 2020, (D.E. 63 at 2), this Court declines to issue a recommendation at this
time.



                                                         3
